Citation Nr: 1225473	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-08 683	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont

THE ISSUES

1.  Entitlement to an initial rating higher than 0 percent, so a compensable rating, for residuals of a left ankle sprain prior to March 14, 2005, and a rating higher than 10 percent since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-appellant and three of his service comrades


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965 and from November 1990 to June 1991.  He also had various periods of other service in the Army National Guard from December 1982 to December 1987 on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board) is from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In July 2005, to support his claims, at the time there were several on appeal, the Veteran and three of his service comrades testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently issued a decision in September 2005 denying the Veteran's claims for service connection for residuals of a back injury and for a right knee disorder.  But the Board reopened his claim for service connection for a cervical spine disorder - on the basis of new and material evidence - and then proceeded to remand this claim the RO, via the Appeals Management Center (AMC), to schedule him for a VA orthopedic examination for a medical opinion indicating whether his cervical spine disorder is attributable to his military service and, in particular, a neck injury.  The Board also remanded his claim for a rating higher than 0 percent (i.e., for a compensable rating) for the residuals of a left ankle sprain for an examination to determine the current severity of this disability. 

In a November 2005 rating decision, on remand, the RO granted service connection for a cervical neck strain (initially claimed as degenerative disc disease (DDD) of the cervical spine, as a residual of a neck injury).  The RO assigned an initial 10 percent rating for this disability, retroactively effective from August 21, 2002.


The Veteran did not appeal either the rating or effective date assigned for his cervical neck strain.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).  Therefore, the only issue remaining on appeal concerns the rating for his left ankle disability because, in that same November 2005 decision, the RO also increased the rating for this left ankle disability from 0 to 10 percent, effective March 14, 2005.  But he has since continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating for the disability unless and until he expressly indicates otherwise).  So the issue now on appeal is whether he was entitled to a rating higher than 0 percent for this disability prior to March 14, 2005, and whether he has been entitled to a rating higher than 10 percent since.

The Board issued a decision in November 2007 denying the Veteran's claim for a rating higher than 0 percent for his left ankle disability prior to March 14, 2005, and a rating higher than 10 percent for this disability since.  He appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In an August 2010 memorandum decision, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  The Board then, in turn, remanded the claim to the RO in May 2011 via the AMC to determine whether any additional evaluation or treatment records needed to be obtained, to obtain the final version of a September 2005 VA examination report, and to have the Veteran reexamined to reassess the severity of his left ankle disability.

He had this additional VA compensation examination in June 2011.  And after considering the results of that examination, and those of prior VA examinations during the last several years - in November 2002 and September 2005, as well as records of his treatment at the VA Medical Centers (VAMCs) in White River Jct., Vermont, from April to September 2007 and in Puget Sound, Washington, from October 2007 to April 2011, the AMC issued a supplemental statement of the case (SSOC) in April 2012 continuing to deny a rating higher than 0 percent for the left ankle disability prior to March 14, 2005, and a rating higher than 10 percent since.

In February 2011, so while this claim was on remand, the Veteran filed an additional claim for a TDIU.  On his TDIU application (VA Form 21-8940) and accompanying statement in support of claim (VA Form 21-4138), he indicated the Social Security Administration (SSA) had ruled him totally (100%) disabled and unemployable effectively as of January 2007 for the same conditions (injuries or diseases) that he is in receipt of compensation for from VA, i.e., on account of service-connected disabilities.  He indicated that he therefore had been receiving Social Security Disability Income (SSDI) effectively since January 2007 and cited a line of precedent cases discussing the relevancy of this other Federal agency's favorable determination as it relates to his TDIU claim with VA.  And while acknowledging that he does not presently have sufficient ratings for his service-connected disabilities to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a), he cited his potential eligibility for this additional benefit alternatively on an extra-schedular basis under the alternative special provisions of § 4.16(b).  The RO in Seattle, Washington, received this additional TDIU claim on March 1, 2011, by way of the Veteran's representative.

The Court (CAVC) has held that a request for a TDIU, whether, as here, expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part of a claim for increased compensation.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing the holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.

There also must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands as mentioned generally are via the AMC, unless the Veteran is represented by a private attorney, in which case the remand is directly to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the underlying claim for higher ratings for the left ankle disability, before and since March 14, 2005, also requires further development before being readjudicated.  So the Board also is remanding this underlying increased-rating claim.

Since the Veteran now resides in Washington state and resultantly filed the derivative TDIU claim at the local RO in Seattle, that RO prepared a letter on March 9, 2011, and sent it to the Board along with this additional TDIU claim application and accompanying evidence.  So the RO already has acknowledged this additional claim, just apparently declined to immediately adjudicate it since the Veteran had a pending appeal at the Board concerning his claim for higher ratings for his left ankle disability before and since March 14, 2005.


The Board however additionally sees that, in December 2011, so also while this increased-rating claim concerning the left ankle disability was on remand, the Veteran filed still other claims of entitlement to service connection for irritable bowel syndrome (IBS) on the premise that it is an undiagnosed illness presumptively associated with his service during the Persian Gulf War, and for an increased rating for his service-connected cervical spine (neck) disability.  He indicated that he had been treated at the VAMC in American Lake, Washington, and that he is willing to have an examination, presumably referring to a VA compensation examination concerning these other claims.  But as the Agency of Original Jurisdiction (AOJ), the RO apparently has not considered these other claims, much less denied them and the Veteran responded by appealing these claims to the Board.  The Board therefore does not presently have jurisdiction to consider these other claims and they resultantly are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

As concerning the claims that are currently before the Board - for higher ratings for the left ankle disability before and since March 14, 2005, and for a TDIU, the SSA records the Veteran has cited as relevant to these claims need to be obtained and considered in deciding these claims.  When, as here, VA is put on notice of the existence of relevant SSA records, it must obtain these records before deciding the claims.  38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See, too, McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).


Also, inasmuch as the Veteran is alleging entitlement to a TDIU because of the severity of his left ankle disability (and other service-connected disabilities as well), this derivative TDIU claim is "inextricably intertwined" both with his left ankle increased-rating claim that is currently on appeal to the Board and in relation to the other claims he also has filed during the pendency of this appeal for a higher rating for his cervical spine (neck) disability and for service connection for IBS.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the others).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters). 

Accordingly, this case is REMANDED for the following additional development and consideration:

1.  Request all documents and records pertaining to the award of SSA disability benefits, including copies of the medical records upon which SSA based its favorable decision.

2.  Then readjudicate the claim for higher ratings for the left ankle disability prior to and since March 14, 2005.  But also adjudicate the additional, derivative, TDIU claim.  And as concerning this additional derivative TDIU claim, also consider that the Veteran also has filed other claims during the pendency of this appeal, in December 2011, for service connection for IBS on the premise that it is an undiagnosed illness presumptively associated with his service during the Persian Gulf War, and for an increased rating for his service-connected cervical spine (neck) disability.  So although the Board is referring, rather than remanding, these other claims, they, too, will need to be developed and adjudicated prior to adjudicating the derivative TDIU claim since all disabilities determined to be related or attributable to the Veteran's military service, i.e., service connected, must be considered in determining whether he is entitled to a TDIU.  When deciding whether to refer versus remand these other claims, the Board had to bear in mind that the CAVC "has jurisdiction over an appeal of a decision of the Board that denies a part of a claim for benefits and decides to refer, rather than remand, for adjudication another part (or condition) or theory in support of that same claim, and [its] jurisdiction extends not only to the denied part of the claim but also to the referral decision."  Young v. Shinseki, No. 09-1621(E), 2012 WL 1931226, at *1 (Vet. App. May 24, 2012) (per curiam) (en banc).

If the claims for higher ratings for the left ankle disability and TDIU are not granted to the Veteran's satisfaction, send him and his representative an SSOC concerning these claims and give them time to submit additional evidence and/or argument in response before returning these claims to the Board for further appellate consideration.  [If the additional claims for service connection for IBS and for an increased rating for the cervical spine (neck) disability are denied, the Veteran will have to separately appeal these claims by first, in response to the decision, filing a timely notice of disagreement (NOD) concerning these other claims and, after receiving a statement of the case (SOC) concerning these other claims, by also in response filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  Else, the Board will not have jurisdiction to consider these other claims.  See 38 C.F.R. § 20.200.]

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

